Citation Nr: 0735510	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  06-02 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for papillary thyroid 
cancer due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to November 
1995.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2005 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut.

In July 2007, a videoconference hearing before the 
undersigned Acting Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his thyroid cancer is due to 
exposure to ionizing radiation in service.  Specifically, the 
veteran maintains that while stationed at White Sands Missile 
Range from 1991 to 1993, he was exposed to ionizing radiation 
on a daily basis while he performed his duties testing 
equipment (IC chips) that had been irradiated.  The veteran 
also asserts that he was exposed to ionizing radiation during 
a tour of the particular area where the IC chips were exposed 
to radiation.

The record reflects that in February 2005 the U.S. Army 
Aviation and Missile Command provided information regarding 
the veteran's occupational radiation exposure.  However, 
38 C.F.R. § 3.311 requires the RO to forward such information 
to the Under Secretary for Health for preparation of a dose 
estimate based on available methodologies.  The record does 
not reflect that the RO undertook such action.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The RO or the AMC must refer the 
claims files to the Under Secretary for 
Health for preparation of a dose estimate 
in accordance with 38 C.F.R. 
§ 3.311(a)(2)(iii).  

2.  If it is determined that the veteran 
was exposed to ionizing radiation, then 
the case should be forwarded to the Under 
Secretary for Benefits for review in 
accordance with 38 C.F.R. § 3.311(b).  

3.  If service connection is not 
warranted on the basis of exposure to 
ionizing radiation, the RO or the AMC 
should schedule the veteran for a VA 
examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of the veteran's 
papillary thyroid cancer.  The claims 
folder, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.  All indicated studies 
and tests should be accomplished, and all 
clinical findings should be reported in 
detail.  Based upon the claims folder 
review, the examination results and sound 
medical principles, the examiner must 
opine whether it is at least as likely as 
not, i.e., is there a 50/50 chance, that 
the disability is etiologically related 
to service.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached.  

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



